IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 02-60226
                              Summary Calendar


                               NIHAD RAHMOUN,

                                                    Petitioner,
                                   versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                    Respondent.

                            --------------------

                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A76-955-431

                            --------------------
                               January 3, 2003

Before BARKSDALE, DeMOSS, AND BENAVIDES, Circuit Judges.

PER CURIAM:*

     Nihad Rahmoun petitions for review of the final order of the

Board    of   Immigration   Appeals   dismissing   his   appeal   from   the

Immigration Judge’s order denying his motion to reopen deportation

proceedings. He argues that the Board of Immigration Appeals erred

in finding that his motion to reopen was untimely.

     Since the Board of Immigration Appeals conducted a review of

the record and did not adopt the decision of the Immigration Judge


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
in this matter, review is limited to the Board of Immigration

Appeals’s decision. See Carbajal-Gonzales v. INS, 78 F.3d 194, 197

(5th Cir. 1996).                   This court conducts a de novo review of the Board

of Immigration Appeals’s legal rulings, but will defer to the Board

of Immigration Appeals’s interpretation of immigration regulations

if the interpretation is reasonable.                             Lopez-Gomez v. Ashcroft, 263

F.3d 442, 444 (5th Cir. 2001).

          The Immigration Judge’s authority to reopen is by regulation.

Specifically,                  8     C.F.R.        §     3.23,     entitled    “Reopening     or

Reconsideration Before the Immigration Court,” provides that an

Immigration Judge “may upon his or her own motion at any time . . .

reopen or reconsider any case in which he or she has made a

decision.” The Board of Immigration Appeals, in failing to rule on

the Immigration Judge’s findings with regard to the motion and in

finding that Rahmoun’s motion was untimely, effectively read out of

8 C.F.R. § 3.23 the Immigration Judge’s inherent power to sua

sponte reopen an immigration proceeding at any time.                                     Such a

reading of 8 C.F.R. § 3.23 is unreasonable.                             Lopez-Gomez, 263 F.3d

at 444.           Accordingly, Rahoum’s petition for review is GRANTED and

the matter is VACATED and REMANDED to the Board of Immigration

Appeals so the Board of Immigration Appeals can address whether the

Immigration              Judge      erred     in       failing   to   sua   sponte   reopen   the

immigration proceeding on the grounds advanced by Rahmoun.

          PETITION FOR REVIEW GRANTED; VACATED AND REMANDED.


G:\screener\02-60226.opn.wpd